DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, Species 2, Embodiment II, Figs. 6-8, claims 1-5, 10, 12 and 13 in the reply filed on March 17, 2022 is acknowledged.  Claims 6-9, 11 and 14-20 have been withdrawn.
Claims 1-5, 10, 12 and 13 are allowable. The restriction requirement between species 1-3, as set forth in the Office action mailed on January 18, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1-3 is withdrawn.  Claims 6-9 and 11, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Rejoin claims 6-9 and 11.
Cancel claims 14-20.

Allowable Subject Matter
Claims 1-13 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claim 1 such as “an electronic component comprising a base layer with an upper surface and a lower surface, a plurality of driving pads disposed on the lower surface of the base layer, and a plurality of driving bumps respectively disposed on the plurality of driving pads, the plurality of driving bumps being respectively connected to the plurality of signal pads; and a filler disposed between the display panel and the electronic component, wherein a first hole is defined in the upper surface of the base layer, and the first hole does not overlap the plurality of driving bumps in a plan view”(claim 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 24, 2022